 



EXHIBIT 10(28)
SERVICE AGREEMENT
Between
CANARGO ENERGY CORPORATION
and
JEFFREY WILKINS
(MCGRIGORS LOGO) [u51021u5102100.gif]
Pacific House
70 Wellington Street
GLASGOW
G2 6SB
Tel: +44 (0)141 248 6677
Fax: +44 (0)141 221 1390
E-Mail: enquiries@mcgrigors.com
Web Site: http://www.mcgrigors.com
1043007_1

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Clause   Heading   Page No.
 
           
1
  DEFINITIONS AND INTERPRETATION     4  
1.1
  Definitions     4  
1.2
  Interpretation and Construction     5  
1.3
  Headings     6  
 
           
2
  THE EMPLOYMENT     6  
2.1
  Appointment     6  
2.2
  Work Permits and warranty     6  
 
           
3
  DURATION OF THE EMPLOYMENT     6  
3.1
  Continuous Employment     6  
3.2
  Duration     6  
3.3
  Payment in lieu of notice     7  
3.4
  Compulsory retirement     7  
 
           
4
  HOURS AND PLACE OF WORK     7  
4.1
  Hours of work     7  
4.2
  Working Time Regulations     7  
4.3
  Place of work     7  
 
           
5
  SCOPE OF THE EMPLOYMENT     8  
5.1
  Duties of the Executive     8  
5.2
  Right to suspend duties and powers     8  
5.3
  Joint appointments     9  
5.4
  Intra-Group transfer or secondment     9  
 
           
6
  REMUNERATION     9  
6.1
  Basic Salary     9  
6.2
  Salary review     9  
 
           
7
  EXPENSES     9  
7.1
  Out-of-pocket expenses     9  
7.2
  Company credit/charge cards     9  
 
           
8
  DEDUCTIONS     9  
 
           
9
  PENSION SCHEME     10  
9.1
  The Scheme     10  
 
           
10
  OTHER INSURANCE & BENEFITS     10  
10.1
  Life assurance     10  
10.2
  Private medical insurance     10  
10.3
  PHI     10  
10.4
  Payments     10  
10.5
  Right to terminate or amend     10  
10.6
  Medical examinations and health records     11  
 
           
11
  HOLIDAYS     11  
11.1
  The holiday year     11  
11.2
  Annual entitlement     11  

 (i) 

 



--------------------------------------------------------------------------------



 



              Clause   Heading   Page No.
 
           
11.3
  Holiday entitlement on termination     11  
 
           
12
  ABSENCE     11  
12.1
  Absence due to sickness or injury     11  
12.2
  Payment of salary during absence     12  
12.3
  Absence caused by third party negligence     12  
 
           
13
  OTHER INTERESTS     13  
13.1
  Disclosure of other interests     13  
13.2
  Restrictions on other activities and interests of the Executive     13  
13.3
  Transactions with the Company     13  
 
           
14
  CONFIDENTIALITY AND COMPANY DOCUMENTS     13  
14.1
  Restrictions on disclosure/use of Confidential Information     13  
14.2
  Protection of Company documents and materials     14  
 
           
15
  INVENTIONS AND OTHER WORKS     14  
15.1
  Executive to further interests of the Company     14  
15.2
  Disclosure and ownership of Works     14  
15.3
  Protection, registration and vesting of Works     14  
15.4
  Waiver of rights by the Executive     15  
15.5
  Power of Attorney     15  
15.6
  Statutory rights     15  
 
           
16
  TERMINATION     15  
16.1
  Termination events     15  
16.2
  Company’s right to proceed     16  
16.3
  No damages or payment in lieu of notice     16  
 
           
17
  EVENTS UPON TERMINATION     16  
17.1
  Obligations upon termination     16  
 
           
18
  RESTRICTIONS AFTER TERMINATION     16  
18.1
  Definitions     16  
18.2
  Restrictive covenants     17  
18.3
  Application of restrictive covenants to other Group Companies     17  
18.4
  Effect of suspension on Restricted Period     18  
18.5
  Further undertakings     18  
18.6
  Severance     18  
 
           
19
  RECONSTRUCTION AND AMALGAMATIONS     18  
 
           
20
  DISCIPLINARY, DISMISSAL AND GRIEVANCE PROCEDURE     19  
20.1
  Disciplinary procedures     19  
20.2
  Grievance procedure     19  
 
           
21
  GENERAL     19  
21.1
  Provisions which survive termination     19  
21.2
  No collective agreements     19  
 
           
22
  DATA PROTECTION     19  
 
           
23
  AMENDMENTS, WAIVERS AND REMEDIES     19  
23.1
  Amendments     19  
23.2
  Waivers and remedies cumulative     19  

 (ii) 

 



--------------------------------------------------------------------------------



 



              Clause   Heading   Page No.
 
           
24
  ENTIRE AGREEMENT     20  
 
           
25
  NO OUTSTANDING CLAIMS     20  
 
           
26
  SEVERANCE     20  
 
           
27
  NOTICE     20  
27.1
  Notices and deemed receipt     20  
27.2
  No electronic service     21  
 
           
28
  GOVERNING LAW AND JURISDICTION     21  
28.1
  Governing law     21  
28.2
  Jurisdiction     21  

 (iii) 

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made on the 22 day of August 2006 between

(1)   CANARGO ENERGY CORPORATION, a Corporation incorporated under the laws of
Delaware, USA and having an address at 2711 Centerville Road, Suite 400,
Wilmington, Delaware 19808 (the “Company”); and

(2)   JEFFREY WILKINS, residing at The Dell, Nuthurst Street, Horsham, West
Sussex, RH13 6LH (the “Executive”)

WHEREAS the Company wishes to employ the Executive as Chief Financial Officer on
the terms and conditions of this Agreement and the Executive wishes to accept
such employment.
IT IS AGREED as follows:-

1   DEFINITIONS AND INTERPRETATION   1.1   Definitions       In this Agreement,
unless the context otherwise requires:       “Basic Salary” means the annual
salary, as specified in Clause 6.1 or, as appropriate, the reviewed annual
salary from time to time;       “Board” means the Board of directors of the
Company from time to time or any duly authorised committee thereof;      
“Compensation Committee” means the compensation committee appointed by the
Board;       “Confidential Information” means all information which is
identified or treated by the Company or any Group Company or any of the Group’s
clients or customers as confidential or which by reason of its character or the
circumstances or manner of its disclosure is evidently confidential including
(without prejudice to the foregoing generality) any information about the
personal affairs of any of the directors (or their families) of the Company or
any Group Company, business plans, proposals relating to the acquisition or
disposal of a company or business or proposed expansion or contraction of
activities, maturing new business opportunities, research and development
projects, designs, secret processes, trade secrets, product or services
development and formulae, know-how, inventions, sales statistics and forecasts,
marketing strategies and plans, costs, profit and loss and other financial
information (save to the extent published in audited accounts), prices and
discount structures and the names, addresses and contact and other details of:
(a) employees and their terms of employment; (b) customers and potential
customers, their requirements and their terms of business with the
Company/Group; and (c) suppliers and potential suppliers and their terms of
business (all whether or not recorded in writing or in electronic or other
format);       “Employment” means the employment of the Executive under this
Agreement or, as the context requires, the duration of that employment;      
“Group” means the Company, any holding company or undertaking of the Company and
any subsidiaries and subsidiary undertakings of the Company or such holding
company or undertaking;

 



--------------------------------------------------------------------------------



 



    “Group Company” means any company within the Group;       “Intellectual
Property Rights” means any and all existing and future intellectual or
industrial property rights in and to any Works (whether registered or
unregistered), including all existing and future patents, copyrights, design
rights, database rights, trade marks, semiconductor topography rights, plant
varieties rights, internet rights/domain names, know-how and any and all
applications for any of the foregoing and any and all rights to apply for any of
the foregoing in and to any Works;       “Minority Holder” means a person who
either solely or jointly holds (directly or through nominees) any shares or loan
capital in any company whose shares are listed or dealt in on a recognised
investment exchange (as that term is defined by Section 285 of the Financial
Services and Markets Act 2000) provided that such holding does not, when
aggregated with any shares or loan capital held by the Executive’s partner
and/or his or his partner’s children under the age of 18, exceed 3% of the
shares or loan capital of the class concerned for the time being issued;      
“Termination Date” means the date of termination of the Employment; and      
“Works” means any documents, materials, models, designs, drawings, processes,
inventions, formulae, computer coding, methodologies, know-how, Confidential
Information or other work, performed made, created, devised, developed or
discovered by the Executive in the course of the Employment either alone or with
any other person in connection with or in any way affecting or relating to the
business of the Company or any Group Company or capable of being used or adapted
for use therein or in connection therewith.   1.2   Interpretation and
Construction       Save to the extent that the context or the express provisions
of this Agreement require otherwise, in this Agreement:-

  (a)   words importing the singular shall include the plural and vice versa;  
  (b)   words importing any gender shall include all other genders;     (c)  
words importing the whole shall be treated as including reference to any part of
the whole;     (d)   any reference to a Clause, the Schedule or part of the
Schedule is to the relevant Clause, Schedule or part of the Schedule of or to
this Agreement unless otherwise specified;     (e)   reference to this Agreement
or to any other document is a reference to this Agreement or to that other
document as modified, amended, varied, supplemented, assigned, novated or
replaced from time to time;     (f)   reference to a provision of law is a
reference to that provision as extended, applied, amended, consolidated or
re-enacted or as the application thereof is modified from time to time and shall
be construed as including reference to any order, instrument, regulation or
other subordinate legislation from time to time made under it [except to the
extent that any extension, application, amendment, consolidation, re-enactment
modification or construction takes effect after the date of this Agreement and
has the effect of increasing or extending any obligation or liability or
otherwise adversely affects the rights of, any Party];

 



--------------------------------------------------------------------------------



 



  (g)   references to a “person” includes any individual, firm, company,
corporation, body corporate, government, state or agency of state, trust or
foundation, or any association, partnership or unincorporated body (whether or
not having separate legal personality) of two or more foregoing;     (h)   any
phrase introduced by the words “including”, “include”, “in particular” or any
similar expression shall be construed as illustrative only and shall not be
construed as limiting the generality of any preceding words;     (i)   the words
“other” and “otherwise” shall not be construed eiusdem generis with any
foregoing words where a wider construction is possible.

1.3   Headings       The table of contents and the headings in this Agreement
are included for convenience only and shall be ignored in construing this
Agreement.   2   THE EMPLOYMENT   2.1   Appointment       Subject to the
provisions of this Agreement, the Company employs the Executive and the
Executive accepts employment as Chief Financial Officer of the Company with
effect from 1 August 2006 notwithstanding the date or dates of this Agreement.  
2.2   Work Permits and warranty   2.2.1   The Executive warrants to the Company
that by virtue of entering into this Agreement he will not be in breach of any
express or implied obligation to any third party, including any restrictive
covenants.

2.2.2   The Executive warrants that he is legally entitled to work in the United
Kingdom and will throughout the Employment continue to hold a valid UK work
permit if appropriate. Should the Company discover that the Executive does not
have permission to live and work in the United Kingdom or if any such permission
is revoked, the Company reserves the right to terminate the Employment
immediately and without notice or pay in lieu of notice and without referring to
the warning stages of the Company’s disciplinary procedure.

3   DURATION OF THE EMPLOYMENT   3.1   Continuous Employment       The
Executive’s continuous period of employment with the Company commenced on 1
August 2006. No employment with any previous employer shall count as part of the
Executive’s continuous period of employment.   3.2   Duration       Subject to
the provisions of Clauses 3 and 16.1 the Employment shall continue unless and
until terminated at any time by:-

  (a)   the Company giving to the Executive not less than six months’ prior
written notice of termination of the Employment; or     (b)   the Executive
giving to the Company not less than six months’ prior written notice of
termination of the Employment.

 



--------------------------------------------------------------------------------



 



3.3   Payment in lieu of notice   3.3.1   The Company shall be entitled, at its
sole discretion, to terminate the Employment immediately in writing at any time
and to make a payment to the Executive, calculated in accordance with the
provisions of Clauses 3.3 (the payment being referred to as a “Notice Payment”).
  3.3.2   For the avoidance of doubt, the Company is not obliged to make a
Notice Payment. If the Company shall decide not to make a Notice Payment, the
Executive shall not be entitled to enforce that payment as a contractual debt
nor as liquidated damages.   3.3.3   The Notice Payment will be paid less all
deductions that are required or permitted by law to be made including in respect
of income tax, national insurance contributions and any sums due to the Company
or any Group Company.   3.3.4   The Notice Payment will consist of a sum
equivalent to the Basic Salary which the Executive would have received during
any notice period during which the Executive would otherwise have been entitled
to work in terms of Clause 3.2 together with any other benefits which he would
have received during that period.   3.4   Compulsory retirement      
Notwithstanding Clause 3.2, the Employment shall terminate without notice on the
Executive’s 65th birthday.   4   HOURS AND PLACE OF WORK   4.1   Hours of work  
    The Executive agrees that he shall work such hours as are necessary for the
proper performance of his duties. The Executive shall work a minimum of 140
hours per month based upon an 8 hour day Monday to Friday between the hours of
8.00 am and 6.00 pm, with a break of one hour for lunch each day.   4.2  
Working Time Regulations       The Executive agrees to work hours that exceed
the maximum average weekly working time limit of 48 hours imposed by the Working
Time Regulations 1998. The Executive may withdraw his agreement on giving to the
Company six months’ prior written notice.   4.3   Place of work   4.3.1   The
Executive’s place of work will initially be at the Company’s offices in Guernsey
but the Company will require the Executive to travel to and work at any of the
premises of the Company or the Group as may be required for the proper
performance of his duties, including in particular the Company’s London office,
within Guernsey, the United States and countries of the former Soviet Union. The
Executive will be given reasonable notice of any change in his permanent place
of work.

 



--------------------------------------------------------------------------------



 



5   SCOPE OF THE EMPLOYMENT   5.1   Duties of the Executive       During the
Employment the Executive shall:-

    (a)   undertake and carry out to the best of his ability such duties and
exercise such powers in relation to the Company’s business as may from time to
time be assigned to or vested in him by the Board, including without limitation
the duties listed in the Schedule attached hereto;       (b)   in the discharge
of those duties and the exercise of those powers observe and comply with all
lawful resolutions, regulations and directions from time to time made by, or
under the authority of, the Board and promptly upon request, give a full account
to the Board or a person duly authorised by the Board of all matters with which
he is entrusted;       (c)   unless prevented by ill-health, holidays or other
unavoidable cause, devote the whole of his working time, attention and skill to
the discharge of his duties hereunder; and       (d)   faithfully and diligently
perform his duties and at all times use his best endeavours to promote and
protect the interests of the Company/Group.

5.2   Right to suspend duties and powers

5.2.1   The Company reserves the right in its absolute discretion to suspend all
or any of the Executive’s duties and powers on terms it considers expedient or
to require him to perform only such duties, specific projects or tasks as are
assigned to him expressly by the Company (including the duties of another
position) in any case for such period or periods and at such place or places
(including, without limitation, the Executive’s home) as the Company in its
absolute discretion deems necessary (the “Garden Leave”).

5.2.2   The Company may, at its sole discretion, require that during the Garden
Leave the Executive shall not:

  (a)   enter or attend the premises of the Company or any Group Company;    
(b)   contact or have any communication with any client or prospective client or
supplier of the Company or any Group Company in relation to the business of the
Company or any Group Company;     (c)   contact or have any communication with
any employee, officer, director, agent or consultant of the Company or any Group
Company in relation to the business of the Company or any Group Company;     (d)
  remain or become involved in any aspect of the business of the Company or any
Group Company except as required by such companies; or     (e)   work either on
his own account or on behalf of any other person.

5.2.3   During Garden Leave, the Executive will continue to receive his Basic
Salary and benefits.

 



--------------------------------------------------------------------------------



 



5.2.4   For the avoidance of doubt, the Company may exercise its powers under
this Clause 5.2 at any time during the Employment including after notice of
termination has been given by either party.   5.3   Joint appointments       The
Company shall be at liberty to appoint any other person or persons to act
jointly with the Executive in any position to which he may be assigned from time
to time.   5.4   Intra-Group transfer or secondment       The Company may at its
sole discretion transfer this Agreement or second the Executive to any Group
Company at any time.   6   REMUNERATION   6.1   Basic Salary       During the
Employment the Company shall pay the Executive a Basic Salary of not less than
£120,000 per annum. The Basic Salary shall accrue from day to day and be payable
by credit transfer in equal monthly instalments in arrears on or around the 15th
day of each calendar month or otherwise as arranged from time to time.   6.2  
Salary review       The Basic Salary shall be reviewed annually at the
discretion of the Compensation Committee. The Company is not obliged to increase
the Basic Salary at any review.   7   EXPENSES   7.1   Out-of-pocket expenses  
    The Company shall reimburse to the Executive (against receipts or other
appropriate evidence as the Board may require) the amount of all out-of-pocket
expenses reasonably and properly incurred by him in the proper discharge of his
duties hereunder.   7.2   Company credit/charge cards       In the event that
the Company issues a Company sponsored credit or charge card to the Executive he
shall use such card only for expenses reimbursable under Clause 7.1 and shall
return it to the Company when so requested and in any event immediately on
termination of the Employment howsoever arising.   8   DEDUCTIONS       The
Executive agrees that the Company may deduct from any sums due to him under this
Agreement any sums due by him to the Company including, without limitation, any
debits to his Company credit or charge card not authorised by the Company, the
Executive’s pension contributions (if any), any overpayments, loans or advances
made to him by the Company, the cost of repairing any damage or loss to the
Company’s property caused by him and any losses suffered by the Company as a
result of any negligence or breach of duty by the Executive.

 



--------------------------------------------------------------------------------



 



9   PENSION SCHEME   9.1   The Scheme       There is no pension scheme and there
is no contracting-out certificate in terms of the Pension Schemes Act 1993.
However, the Company will pay a monthly contribution of 9% of the Executive’s
Basic Salary into a personal pension scheme held by the Executive provided the
Company is satisfied that the personal pension scheme is a properly authorised
scheme for tax and regulatory purposes.   10   OTHER INSURANCE & BENEFITS   10.1
  Life assurance       The Company will provide the Executive with the benefit
of death in service life assurance which, in the event of death itself will pay
a maximum amount of 4 times the Executive’s Basic Salary, subject to the terms
and conditions of the assurance policy.   10.2   Private medical insurance      
The Company shall provide the Executive with PPP Healthcare cover at the expense
of the Company, always subject to the terms and conditions of the PPP Healthcare
scheme from time to time.   10.3   Travel Insurance       The Company shall
provide the Executive with travel insurance to cover the Executive when
travelling on Company business at the expense of the Company, always subject to
terms and conditions of the travel insurance policy from time to time.   10.4  
PHI       The Executive shall be entitled to participate in a Permanent Health
Insurance (“PHI”) scheme always subject to the following terms and conditions:-

  (a)   the terms and conditions of the PHI scheme from time to time;     (b)  
the insurer or provider of the Health Care Scheme honouring the claim in respect
of the Executive; and     (c)   the Executive’s acceptance of such variations to
his terms and conditions of employment as may from time to time be required by
the Company.

10.5   Payments   10.5.1   All payments under a PHI scheme or the like will be
subject to the deductions required by law.   10.5.2   Where payments are made
under a PHI scheme all other benefits provided to or in respect of the Executive
will cease from the start of those payments (if they have not done so already),
unless the Company is fully reimbursed by the PHI scheme for the cost of
providing the benefit.   10.6   Right to terminate or amend       The Company
reserves the right at its absolute discretion to terminate or amend at any time
any Health Care Scheme or the Executive’s membership of any scheme. The Company
will

 



--------------------------------------------------------------------------------



 



    provide an equivalent benefit unless, in the reasonable opinion of the
Board, it is unable to secure insurance at reasonable premiums due to the
medical condition of the Executive.

10.7   Medical examinations and health records       The Executive shall submit
to such medical examinations by a doctor selected by the Board as may reasonably
be required by the Board from time to time. The Executive authorises the Company
to make applications on his behalf for access to any health records relating to
him for the purposes of Section 3 of the Access to Health Records Act 1990,
provided that the Executive is given prior notice of any application being made.
Copies of any health records provided to the Board as a result of any
application shall be made available to the Executive. The fees and expenses
incurred in the provision of any medical examination and of obtaining access to
the health records shall be borne by the Company.   11   HOLIDAYS   11.1   The
holiday year       The Company’s holiday year runs from 1st January to 31st
December. Holidays can only be taken with the prior permission of the Chief
Executive Officer.   11.2   Annual entitlement   11.2.1   The Executive’s annual
entitlement to paid holidays is to those public or customary holidays recognised
by the Company in any holiday year and in addition, 25 contractual days’
holiday.   11.2.2   Entitlement to contractual holidays is accrued pro rata
throughout the holiday year. The Executive will be entitled to take public and
customary holidays on the days that they are recognised by the Company during
the holiday year.   11.2.3   The Executive is not entitled to carry any unused
holiday entitlement forward to the next holiday year without the permission of
the Company.   11.3   Holiday entitlement on termination       Upon notice of
termination of the Employment being served by either party, the Company may
require the Executive to take any unused holidays accrued at that time during
any notice period. Alternatively, the Company may, at its discretion, on
termination of the Employment, make a payment in lieu of accrued contractual
holiday entitlement. The Executive will be required to make a payment to the
Company in respect of any holidays taken in excess of his holiday entitlement
accrued at the Termination Date. Any sums so due may be deducted from any money
owing to the Executive by the Company.   12   ABSENCE   12.1   Absence due to
sickness or injury       If the Executive is absent from work due to sickness or
injury he shall:

  (a)   immediately inform the Company of his sickness or injury;     (b)   in
respect of a consecutive period of absence lasting less than 8 days (including
weekends), send to the Company a self-certification form in a format stipulated
by the Company; and

 



--------------------------------------------------------------------------------



 



  (c)   in respect of any absence exceeding 7 consecutive days (including
weekends), send to the Company a medical certificate signed by a doctor covering
the further consecutive period of absence.

12.2   Payment of salary during absence   12.2.1   Subject to the Executive
complying with the terms of Clause 12.1, the Company shall continue to pay Basic
Salary and other benefits during any period of absence due to sickness or injury
for up to a maximum period of 10 weeks in any period of 12 consecutive months
(the 12 month period referred to as the “Entitlement Period”) and thereafter a
sum equivalent to 50% of Basic Salary during any further period of absence due
to sickness or injury in the same Entitlement Period for up to a maximum period
of 10 weeks unless the Employment is terminated in terms of Clauses 3 or 16. The
first Entitlement Period will begin on the first day of absence and any
subsequent Entitlement Period will start on the first day of any absence
occurring outside an enduring Entitlement Period.   12.2.2   Payment of the
Basic Salary in terms of Clause 12.2.1 shall be made less:

  (a)   an amount equivalent to any Statutory Sick Pay payable to the Executive;
    (b)   any sums which may be received by the Executive under any insurance
policy effected by the Company; and     (c)   any other benefits or sums which
the Executive receives in terms of the Employment or under any relevant
legislation.

12.2.3   Once entitlement to Basic Salary under Clause 12.2.1 lapses, the
Executive shall have no right to any benefit or emolument from the Company
except any permanent health insurance benefit in accordance with Clause 10
and/or any remaining entitlement to Statutory Sick Pay.   12.3   Absence caused
by third party negligence       If the Executive’s absence is caused by the
negligence of a third party in respect of which damages are recoverable, then
all sums paid by the Company during the period of absence in terms of Clause
12.2 shall constitute loans to the Executive who shall:-

  (a)   immediately notify the Company of all the relevant circumstances and of
any claim, compromise, settlement or Judgment made or awarded; and     (b)   if
the Company so requires, refund to it an amount determined by the Company , not
exceeding the lesser of:

  (i)   the amount of damages recovered by him in respect of loss of earnings
during the period of absence under any compromise, settlement or Judgment; and  
  (ii)   the sums advanced to him by the Company in respect of the period of
incapacity.

 



--------------------------------------------------------------------------------



 



13   OTHER INTERESTS   13.1   Disclosure of other interests       The Executive
shall disclose to the Board any interest of his own (or that of his partner or
of any child of his or of his partner under eighteen years of age):-

  (a)   in any trade, business or occupation whatsoever which is in any way
similar to any of those in which the Company or any Group Company is involved;
and     (b)   in any trade, business or occupation carried on by any supplier or
customer of the Company or any Group Company whether or not such trade, business
or occupation is conducted for profit or gain.

13.2   Restrictions on other activities and interests of the Executive

13.2.1   During the Employment the Executive shall not at any time, without the
prior written consent of the Board, either alone or jointly with any other
person, carry on or be directly or indirectly employed, engaged, concerned or
interested in any business, prospective business or undertaking other than a
Group Company. Nothing contained in this Clause shall preclude the Executive
from being a Minority Holder unless the holding is in a company that is a direct
business competitor of the Company or any Group Company in which case, the
Executive shall obtain the prior consent of the Board to the acquisition or
variation of such holding.

13.2.2   If the Executive, with the consent of the Board, accepts any other
appointment he must keep the Company accurately informed of the amount of time
he spends working under that appointment.

13.3   Transactions with the Company       Subject to any regulations issued by
the Company, the Executive shall not be entitled to receive or obtain directly
or indirectly any discount, rebate or commission as a result of any sale or
purchase of goods or services effected or other business transacted (whether or
not by him) by or on behalf of the Company or any Group Company and if he (or
any person in which he is interested) obtains any discount, rebate or commission
he shall account to the Company for the amount received by him (or a due
proportion of the amount received by the person having regard to the extent of
his interest therein).   14   CONFIDENTIALITY AND COMPANY DOCUMENTS   14.1  
Restrictions on disclosure/use of Confidential Information       The Executive
must not either during the Employment (except in the proper performance of his
duties) or at any time (without limit) after the Termination Date:

  (a)   divulge or communicate to any person;     (b)   use for his own purposes
or for any purposes other than those of the Company or any Group Company; or    
(c)   through any failure to exercise due care and diligence, cause any
unauthorised disclosure of;

 



--------------------------------------------------------------------------------



 



      any Confidential Information. The Executive must at all times use his best
endeavours to prevent publication or disclosure of any Confidential Information.
These restrictions shall cease to apply to any information which shall become
available to the public generally otherwise than through the default of the
Executive.

14.2   Protection of Company documents and materials       All notes, records,
lists of customers, suppliers and employees, correspondence, computer and other
discs or tapes, data listings, codes, keys and passwords, designs, drawings and
other documents or material whatsoever (whether made or created by the Executive
or otherwise and in whatever medium or format) relating to the business of the
Company or any Group Company or any of its or their clients (and any copies of
the same):

  (a)   shall be and remain the property of the Company or the relevant Group
Company or client; and     (b)   shall be handed over by the Executive to the
Company or the relevant Group Company or client on demand by the Company and in
any event on the termination of the Employment.

15   INVENTIONS AND OTHER WORKS   15.1   Executive to further interests of the
Company       The Company and the Executive agree that the Executive may make or
create Works during the Employment and agree that in this respect the Executive
is obliged to further the interests of the Company and any Group Company.   15.2
  Disclosure and ownership of Works       The Executive must immediately
disclose to the Company all Works and all Intellectual Property Rights. Both the
Works and all Intellectual Property Rights will (subject to sections 39 to 43 of
the Patents Act 1977) belong to and be the absolute property of the Company or
any other person the Company may nominate.   15.3   Protection, registration and
vesting of Works       The Executive shall immediately on request by the Company
(whether during or after the Termination Date) and at the expense of the
Company:

  (a)   apply or join with the Company or any Group Company in applying for any
Intellectual Property Rights or other protection or registration (“Protection”)
in the United Kingdom and in any other part of the world for, or in relation to,
any Works;     (b)   execute all instruments and do all things necessary for
vesting all Intellectual Property Rights or Protection when obtained and all
right, title and interest to and in the same absolutely and as sole beneficial
owner in the Company or such Group Company or other person as the Company may
nominate; and     (c)   sign and execute any documents and do any acts
reasonably required by the Company in connection with any proceedings in respect
of any applications and any publication or application for revocation of any
Intellectual Property Rights or Protection.

 



--------------------------------------------------------------------------------



 



15.4   Waiver of rights by the Executive       The Executive hereby irrevocably
and unconditionally waives all rights under Chapter IV Copyright, Designs and
Patents Act 1988 and any other moral rights which he may have in the Works, in
whatever part of the world such rights may be enforceable including:

  (a)   the right conferred by section 77 of that Act to be identified as the
author of any such Works; and     (b)   the right conferred by section 80 of
that Act not to have any such Works subjected to derogatory treatment.

15.5   Power of Attorney       The Executive hereby irrevocably appoints the
Company to be his attorney and in his name and on his behalf to execute any such
act and to sign all deeds and documents and generally to use his name for the
purpose of giving to the Company the full benefit of this Clause. The Executive
agrees that, with respect to any third parties, a certificate signed by any duly
authorised officer of the Company that any act or deed or document falls within
the authority hereby conferred shall be conclusive evidence that this is the
case.   15.6   Statutory rights       Nothing in this Clause 15 shall be
construed as restricting the rights of the Executive or the Company under
sections 39 to 43 of the Patents Act 1977.   16   TERMINATION   16.1  
Termination events       Notwithstanding the provisions of Clauses 3 and 10, the
Company shall be entitled, but not bound, to terminate the Employment:

  (a)   with immediate effect by giving to the Executive notice in writing at
any time after the occurrence of any one or more of the following events:-

  (i)   if the Executive is guilty of any gross misconduct or behaviour which
tends to bring himself or the Company or any Group Company into disrepute; or  
  (ii)   if the Executive commits any material or persistent breach of this
Agreement, or fails to comply with any reasonable order or direction of the
Board, or fails to perform his duties to the standard required by the Board; or
    (iii)   if he becomes insolvent or bankrupt or compounds with or grants a
trust deed for the benefit of his creditors; or     (iv)   if his behaviour
(whether or not in breach of this Agreement) can reasonably be regarded as
materially prejudicial to the interests of the Company or any Group Company,
including if he is found guilty of any criminal offence punishable by
imprisonment (whether or not such sentence is actually imposed); or

 



--------------------------------------------------------------------------------



 



  (v)   has an order made against him disqualifying him from acting as a company
director; or     (vi)   if he becomes of unsound mind; or

  (b)   by giving not less than six months’ notice in writing if the Executive
has been prevented by reason of ill health, injury or some other reason beyond
his control, from performing his duties under this Agreement for a period or
periods aggregating at least ninety days in the preceding period of twelve
consecutive months provided that if at any time during the period of such notice
and before the termination of the Employment the Executive shall provide a
medical certificate satisfactory to the Board to the effect that he has fully
recovered his physical and/or mental health and that no recurrence of illness or
incapacity can reasonably be anticipated, the Company shall withdraw the notice.

16.2   Company’s right to proceed       While the Company will endeavour to deal
fairly with allegations against the Executive, it reserves the right to proceed
under Clause 16.1 without prior notice and without holding a hearing or inviting
any representations from the Executive.   16.3   No damages or payment in lieu
of notice       In the event of the Employment being terminated in accordance
with Clause 16.1(a), the Executive shall not be entitled to receive any payment
in lieu of notice nor make any claim against the Company or any Group Company
for damages for loss of office or termination of the Employment. Regardless of
this, the termination shall be without prejudice to the continuing obligations
of the Executive under this Agreement.   17   EVENTS UPON TERMINATION   17.1  
Obligations upon termination       Immediately upon the termination of the
Employment howsoever arising or immediately at the request of the Board at any
time after either the Company or the Executive has served notice of termination
of the Employment, the Executive shall deliver to the Company all Works,
materials within the scope of Clause 14.2 and all other materials and property
including credit or charge cards, mobile telephone, computer equipment, disks
and software, passwords, encryption keys or the like, keys, security pass,
letters, stationery, documents, files, films, records, reports, plans and papers
(in whatever format including electronic) and all copies thereof used in or
relating to the business of the Company or the Group which are in the possession
of or under the control of the Executive.   18   RESTRICTIONS AFTER TERMINATION
  18.1   Definitions       Since the Executive is likely to obtain Confidential
Information in the course of the Employment and personal knowledge of and
influence over suppliers, customers, clients and employees of the Company and
Group Companies, the Executive hereby agrees with the Company that in addition
to the other terms of this Agreement and without prejudice to the other
restrictions imposed upon him by law, he will be bound by the covenants and
undertakings contained in Clauses 18.2 to 18.5. In this Clause 18, unless the
context otherwise requires:

 



--------------------------------------------------------------------------------



 



    “Critical Employee” means any person who was a director, employee or
consultant of the Company at any time within the Relevant Period who by reason
of that position and in particular his seniority and expertise or knowledge of
Confidential Information or knowledge of or influence over the clients,
customers or contacts of the Company is likely to cause damage to the Company if
he were to leave the employment of the Company and become employed by a
competitor of the Company;     “Relevant Period” means the period of twelve
months immediately preceding the Termination Date;       “Restricted Area” means
any country in the world where, on the Termination Date, the Company or any
Group Company has a valid licence for the exploration and/or production of oil
and/or gas; and       “Restricted Period” means the period commencing on the
Termination Date and, subject to the terms of Clause 18.4, continuing for twelve
months.

18.2   Restrictive covenants       The Executive confirms that, neither during
the Employment nor during the Restricted Period, without the prior written
consent of the Company, whether by himself, through his employees or agents or
otherwise and whether on his own behalf or on behalf of any person, directly or
indirectly, he will not:

  (a)   so as to compete with the Company within the Restricted Area, be
employed or engaged or at all interested in (except as a Minority Holder) a
business or person which is involved in the business of exploration or
production of oil and/or gas, if the business is or seeks to be in competition
with the Company;     (b)   solicit or induce or endeavour to solicit or induce
any person who, on the Termination Date, was a Critical Employee (and with whom
the Executive had dealings during the Relevant Period) to cease working for or
providing services to the Company, whether or not any such person would thereby
commit a breach of contract;     (c)   employ or otherwise engage any Critical
Employee in the business of exploration or production of oil and/or gas, if that
business is, or seeks to be, in competition with the Company; or     (d)  
solicit or induce or endeavour to solicit or induce any Government body or
agency or any other third party in the Restricted Area to cease to deal with the
Company and shall not interfere in any way with any relationship between any
such Government body or agency or other third party and the Company.

18.3   Application of restrictive covenants to other Group Companies      
Clause 18.2 shall also apply as though references to the “Company” in Clauses
18.1 and 18.2 include references to each Group Company in relation to which the
Executive has in the course of the Employment or by reason of rendering services
to or holding office in such Group Company:

  (a)   acquired knowledge of its trade secrets or Confidential Information; or
    (b)   had personal dealings with its Customers or Prospective Customers; or

 



--------------------------------------------------------------------------------



 



  (c)   supervised directly or indirectly employees having personal dealings
with its Customers or Prospective Customers;         but so that references to
the “Company” shall for this purpose be deemed to be references to the relevant
Group Company. The obligations undertaken by the Executive pursuant to this
Clause 18.3 shall, with respect to each Group Company, constitute a separate and
distinct covenant and the invalidity or unenforceability of any such covenant
shall not affect the validity or enforceability of the covenants in favour of
any other Group Company.

18.4   Effect of suspension on Restricted Period       If the Company exercises
its right to suspend the Executive’s duties and powers under Clause 5.2 after
notice of termination of the Employment has been given, the aggregate of the
period of the suspension and the Restricted Period shall not exceed twelve
months and if the aggregate of the two periods would exceed twelve months, the
Restricted Period shall be reduced accordingly.   18.5   Further undertakings  
    The Executive hereby undertakes to the Company that he will not at any time:

  (a)   during the Employment or after the Termination Date engage in any trade
or business or be associated with any person engaged in any trade or business
using any trading names used by the Company or any Group Company including the
names or incorporating the words “CanArgo” or “CanArgo Energy Corporation”; or  
  (b)   after the Termination Date represent or otherwise indicate any
association or connection with the Company or any Group Company or for the
purpose of carrying on or retaining any business represent or otherwise indicate
any past association with the Company or any Group Company.

18.6   Severance       The restrictions in this Clause 18 (on which the
Executive has had the opportunity to take independent advice, as the Executive
hereby acknowledges) are separate and severable restrictions and are considered
by the parties to be reasonable in all the circumstances. It is agreed that if
any such restrictions, by themselves, or taken together, shall be adjudged to go
beyond what is reasonable in all the circumstances for the protection of the
legitimate interests of the Company or a Group Company but would be adjudged
reasonable if some part of it were deleted, the relevant restriction or
restrictions shall apply with such deletion(s) as may be necessary to make it or
them valid and enforceable.   19   RECONSTRUCTION AND AMALGAMATIONS       If the
Company undergoes any process of reconstruction or amalgamation (whether or not
involving the liquidation of the Company) and the Executive is offered
employment by the successor or proposed successor to the Company or any Group
Companies on terms not materially less favourable overall to those under this
Agreement whether as to duties, responsibilities, remuneration or otherwise and
the Executive does not accept the offer within one month of it being made, then
the Executive shall have no claim against the Company or the successor to the
Company in respect of termination of this Agreement and the Employment.

 



--------------------------------------------------------------------------------



 



20   DISCIPLINARY, DISMISSAL AND GRIEVANCE PROCEDURE   20.1   Disciplinary
procedures       Any disciplinary or dismissal action taken in connection with
the Employment will usually be taken in accordance with the Company’s normal
disciplinary and dismissal procedures (which are workplace rules and not
contractually binding) a copy of which is available from the Secretary of the
Company. If the Executive is dissatisfied with any disciplinary or dismissal
decision taken in relation to the Executive, the Executive should refer to the
disciplinary and dismissal procedure.   20.2   Grievance procedure       If the
Executive wishes to obtain redress of any grievance relating to the Employment,
he shall apply in writing to the Chief Executive Officer, setting out the nature
and details of any such grievance or dissatisfaction. Subsequent steps in the
Company’s grievance procedures are set out in the Company’s normal grievance
procedures (which are workplace rules and not contractually binding) a copy of
which is available from the Secretary of the Company.   21   GENERAL   21.1  
Provisions which survive termination       Any provision of this Agreement which
is expressed or intended to have effect on, or to continue in force after, the
termination of this Agreement shall have such effect, or, as the case may be,
continue in force, after such termination.   21.2   No collective agreements    
  There are no collective agreements that directly affect the terms and
conditions of the Employment.   22   DATA PROTECTION       The Executive
acknowledges and agrees that the Company is permitted to hold personal
information about the Executive as part of its personnel and other business
records and may use such information in the course of the Company‘s or the
Group‘s business. The Executive agrees that the Company may disclose such
information to third parties in the event that such disclosure is in the
Company‘s view required for the proper conduct of the Company‘s business or that
of any Group Company. This Clause applies to information held, used or disclosed
in any medium.   23   AMENDMENTS, WAIVERS AND REMEDIES   23.1   Amendments      
No amendment or variation of this Agreement or any of the documents referred to
in it (other than an alteration in the Basic Salary) shall be effective unless
it is in writing and signed by or on behalf of each of the parties.   23.2  
Waivers and remedies cumulative   23.2.1   The rights of each party under this
Agreement:

  (a)   may be exercised as often as necessary;

 



--------------------------------------------------------------------------------



 



  (b)   are cumulative and not exclusive of its rights under the general law;
and     (c)   may be waived only in writing and specifically.

Delay in exercising or non-exercise of any right is not a waiver of that right.

23.2.2   Any right of rescission conferred upon the Company by this Agreement
shall be in addition to and without prejudice to all other rights and remedies
available to it.   24   ENTIRE AGREEMENT       This Agreement and the documents
referred to in it, constitute the entire agreement and understanding of the
parties and supersede any previous agreement between the parties relating to the
subject matter of this Agreement.   25   NO OUTSTANDING CLAIMS       The
Executive hereby acknowledges that he has no outstanding claims of any kind
against the Company or any Group Company.   26   SEVERANCE       If any
provision of this Agreement is or becomes illegal, invalid or unenforceable in
any jurisdiction, that shall not affect:

  (a)   the legality, validity or enforceability in that jurisdiction of any
other provisions of this Agreement; or     (b)   the legality, validity or
enforceability in any other jurisdiction of that or any other provision of this
Agreement.

27   NOTICE   27.1   Notices and deemed receipt       Any notice hereunder shall
be given by either party to the other either personally to the Executive or the
Company Secretary (as appropriate) or sent in the case of the Company, to its
registered office for the time being and, in the case of the Executive, to his
address last known to the Company. Any such notice shall be in writing and shall
be given by letter delivered by hand or sent by first class prepaid recorded
delivery or registered post or by facsimile transmission. Any such notice shall
be deemed to have been received:-

  (a)   if delivered personally, at the time of delivery;     (b)   in the case
of pre-paid recorded delivery or registered post, 48 hours from the date of
posting; and     (c)   in the case of registered airmail, five days from the
date of posting; and     (d)   in the case of fax, at the time of transmission;

provided that if deemed receipt occurs before 9am on a business day the notice
shall be deemed to have been received at 9am on that day and if deemed receipt
occurs after 5pm on a business day, or on a day which is not a business day, the
notice shall be deemed to have been received at 9am on the next business day.
For the purpose of this Clause, “business

 



--------------------------------------------------------------------------------



 



day” means any day which is not a Saturday, a Sunday or a public holiday in the
place at or to which the notice is left or sent.

27.2   No electronic service       For the avoidance of doubt, notice given
under this Agreement shall not be validly served if sent by e-mail.

28   GOVERNING LAW AND JURISDICTION   28.1   Governing law       This Agreement
shall be governed and construed in accordance with the law of England & Wales.  
28.2   Jurisdiction       Each party hereby submits to the exclusive
jurisdiction of the English courts as regards any claim, dispute or matter
arising out of or in connection with this Agreement and its implementation and
effect.

EXECUTED and DELIVERED as a Deed on the date first above written.
By CanArgo Energy Corporation acting by

     
/s/ Vincent McDonnell
  Director
 
V McDonnell
   Full Name
 
   
/s/ Elizabeth Anne Landles
  Director/Secretary
 
Elizabeth Anne Landles
   Full Name
 
    EXECUTED and DELIVERED as a Deed by
 
   
Jeffrey Wilkins
   
 
   
/s/ Jeffrey Wilkins
   
 
in the presence of
   
 
   
/s/ Barry Moroney
  Witness
 
Barry Moroney
   Full Name
2 CRANBROOK, SS, GUERNSEY
  Address
ACCOUNTANT
  Occupation

 



--------------------------------------------------------------------------------



 



SCHEDULE

     
Job Description:
  Chief Financial Officer (CFO)
 
   
Employed by:
  CanArgo Energy Corporation (the “Company”), as an Officer of the Company.
 
   
Location:
  initially Guernsey, with travel to London, the United States and the countries
of the former Soviet Union
 
   
Reporting to:
  Chief Executive Officer of CanArgo

Specific Responsibilities:
Overall management of the Finance function of the Company. Specific
responsibilities in the area of financial and project accounting, management and
control include:-
Accounting:

1   Assess overall accounting needs of the organisation;   2   Provide technical
accounting services to the CanArgo group;   3   Monitor and ensure corporate
compliance with new accounting standards;   4   Manage monthly payroll (all
companies) and directors compensation.

Finance:

1   Ensure that the Company’s financial records are accurately maintained;   2  
Take responsibility for all financial functions including: A/P; A/R; Cash
Management; G/L; Reconciliations.   3   Supervise and review consolidated
financial statement preparation process;   4   Take responsibility for quarterly
and annual financial statements including management discussion and analysis and
notes thereto for inclusion in 10-Q and 10-K and filing of same;   5   Chief
liaison with auditors during review of 10-Q, 10-K and SOX 404;   6   Co-ordinate
prospectus and other filing documents including liaison with legal counsel,
auditors, etc.   7   Ensure compliance with SEC and OSE regulations including
filing of S-8’s, 8-K’s;   8   Proposals on corporate funding and assistance with
fund raising;   9   Monitor and ensure compliance with initial and subsequent
disbursement conditions of debt or other loans;

 



--------------------------------------------------------------------------------



 



10   Liaise with legal counsel, corporate secretary to ensure that corporate
investments are adequately protected/registered;   11   Prepare and maintain
consolidated budget and present to Board of Directors;   12   Review quarterly
cost recovery submissions under each Production Sharing Contract.

Treasury:

1   Monitor cash balances;   2   Monitor and advice on term deposit investment;
  3   Liaise with bank(s);   4   Prepare and monitor letter of credit
applications/status, escrow accounts, etc.;   5   Prepare vendor credit
applications;   6   Review and sign cheques/wires for all outgoing payments.

Taxation:

1   Ensure compliance with applicable federal tax codes in US, Canada, UK,
Cyprus, Georgia and Kasakhstan;   2   Prepare or review annual corporate tax
filings in above jurisdictions;   3   Prepare annual franchise tax or other
corporate tax filings; questionnaires;   4   Defend, if necessary, the
corporation against unfair or frivolous tax claims or positions;   5   Develop
appropriate corporate tax planning strategies.

Internal Controls:

1   Implement adequate internal controls and procedures to optimise resources,
safeguard assets, prevent and detect fraud and maintain reliable control
systems;   2   Update and maintain Accounting Policy and Procedures Manual;   3
  Ensure compliance with Sarbanes Oxley and other relevant legislation.

Insurance:

1   Ensure the Company maintains adequate insurance coverage for existing group
assets;   2   Assess or add coverage for new activities, assets;   3   Review
annual insurance and other corporate practice applications;   4   Supervise
preparation and follow-up of insurance claims.

 



--------------------------------------------------------------------------------



 



Job Description:
This position is responsible for the overall financial management of the Company
with the objectives of ensuring finance is available for agreed programmes,
maintaining tight financial control of the business and ensuring financial
reporting to the Company’s regulatory bodies is complied with in full. The
position is based in Guernsey, but will require travel to the Company’s
operating areas and more generally. The main finance function is based in
Guernsey but as most expenditure and all income is currently received from
Georgia, this position will be responsible for the overall finance function in
Georgia, either directly or indirectly through the Company’s Georgian operating
companies. As a senior officer of the Company this position will work closely
with the CEO, COO and Corporate Secretary and will be involved in discussions on
overall corporate strategy, financing, etc. The position will be expected to
present to the Board of Directors of the Company and to the Company’s Audit
Committee.

 